Case: 1:19-cr-00198-JRA Doc #: 17 Filed: 10/31/19 1 of 6. PagelD #: 110

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

UNITED STATES OF AMERICA
Plaintiff

VS.

DWYON MOORE

Defendants

EASTERN DIVISION
>: CASENO. 1:19CR00198-001

- JUDGE JOHN R. ADAMS

: DEFENDANT’S SENTENCING
>: MEMORANDUM

Now comes the Defendant, DWYON MOORE, by and through undersigned Counsel,

HENRY J. HILOW, and respectfully submits this Sentencing Memorandum for this Honorable

Court’s consideration. The Defendant understands that this Honorable Court will impose a

sentence that applies the facts of the instant case to the applicable sentencing guidelines pursuant

to the law.

Respectfully Submitted,

/s/Henry J. Hilow.
HENRY J. HILOW (0019601)
HILOW & SPELLACY LLC
The Rockefeller Building, Suite #1300
614 West Superior Avenue
Cleveland, Ohio 44113
Phone: (216) 344-9220
Fax: (216) 664-6999

ATTORNEY FOR DEFENDANT
DWYON MOORE
Case: 1:19-cr-00198-JRA Doc #: 17 Filed: 10/31/19 2 of 6. PagelD #: 111

MEMORANDUM

On April 2, 2019, a Northern District of Ohio grand jury returned a ten (10) count
indictment against the Defendant, Mr. Dwyon Moore. Five (5) counts were Interference of
Commerce by Means of Robbery, in violation of 18 U.S.C § 1951(a), and the remaining five (5)
counts were Using or Carrying a Firearm During and in Relation to a Crime of Violence, in
violation of 18 U.S.C §§ 924(c)(1)(A)(i). Mr. Moore accepted responsibility for his conduct and
entered a plea of guilty to all five (5) counts of Interference of Commerce by Means of Robbery
and to three (3) counts of Using or Carrying a Firearm During and in Relation to a Crime of
Violence.

On December 12 and December 14, 2018, Mr. Moore used a handgun to rob and
threaten employees and patrons of the Wonton Gormet, D.O. Summers Cleaners and Laundry,
Dark and Lovely Hair & Beauty, Bo Loong Restaurant, and Good Times Café. His victims
suffered a rough total of $2,491 in losses. Upon arrest immediately after his robbery at Good
Times Café on December 14, 2018, the Defendant explained to officers that he had an untreated
gunshot wound suffered the day before. He subsequently received hospital treatment for the
injury. Mr. Moore also explained that he recently relapsed and was addicted to crack-cocaine.
The drug dealers living in his apartment complex elevated his debt to them to as much as $3000.
When he refused to continue to make payments to them, or to rob and steal at their behest, one of
the drug dealers shot him in his upper right arm.

Following Mr. Moore’s timely and honest plea, the Probation Department conducted a
Pre-Sentencing Investigation (PSI). The Probation Department calculated a Base Offense Level
of twenty (20). Because Mr. Moore ordered the patrons of the Bo Loong Restaurant to get on the

ground while he held a firearm, and because Mr. Moore demanded money from several victims
Case: 1:19-cr-00198-JRA Doc #:17 Filed: 10/31/19 3 of 6. PagelD #: 112

at the Good Times Café at gunpoint, the Department increased his Offense Level by six (6).
Pursuant to USSG §2B3.1, a multiple count adjustment resulted in an addition increase to the
offense level of four (4). The Department considered Mr. Moore’s Acceptance of Responsibility
for a decrease to his Offense Level of three (3), resulting in a Total Offense Level of twenty-
seven (27). Mr. Moore has a sparse criminal history, which amounted to a Criminal History
Score of one (1), establishing a Criminal History Category of I.

The statutory minimum term of imprisonment for these offenses is twenty-one (21) years.
Violations 18 U.S.C § 1951(a) carry no mandatory minimum sentence and violations of 18
U.S.C §§ 924(c)(1)(A)G) carry a mandatory minimum of seven (7) years imprisonment. These
terms are to be served consecutively and Mr. Moore is guilty of three (3) separate counts. Based
on the Total Offense Level and Criminal History Category calculated within the PSI, the
guideline imprisonment range in this case, without regard to the mandatory consecutive
minimum terms, is seventy (70) to eighty-seven (87) months.

Mr. Moore is fifty (50) years old. His parents are both deceased, as well as two of his
sisters. Through his childhood, Mr. Moore’s family struggled financially. His father was a
chronic alcoholic and his mother was a heroin addict. At a young age, Mr. Moore’s unfortunate
family situation exposed him to a great deal of violence and crime. For instance, Mr. Moore’s
mother would regularly beat him with an extension cord if he did not count the proceeds she
received from illegal drug sales. Eventually, he was sent to live with his grandmother and his
siblings were placed into foster care.

Mr. Moore served with the United States Army from 1987 to 1991. He received a service
ribbon, war time medal, sharp-shooter, and expert grenade commendations. Mr. Moore was

regularly employed throughout his life. Most recently, he worked as an EMS technician at the
Case: 1:19-cr-00198-JRA Doc #:17 Filed: 10/31/19 4 of 6. PagelD #: 113

United States Department of Veteran Affairs in Cleveland until he injured his back late in 2018
doing factory work.

Mr. Moore’s brother, Chantell Daniel, reported that his military experience resulted in
mental issues and eventual substance abuse. He suffers from a herniated disc resulting from a
2018 work injury, for which he was on disability, tinnitus, and gout in both of his feet, as well as
complications from his aforementioned gunshot wound. In 1999, doctors diagnosed Mr. Moore
with anxiety and depression. Doctors also diagnosed Mr. Moore with PTSD in 2004 or 2005. He
reportedly suffers from personality disorder.

Mr. Moore recently struggled with marijuana and crack-cocaine addiction. Specifically,
Mr. Moore first used crack-cocaine at age twenty-five (25). He stopped from 1999 to 2004,
resumed in 2004 to 2008, and started again in 2017. Throughout his addiction, Mr. Moore
completed several inpatient and outpatient programs at Wade Park Veteran’s Administration and
attended AA/NA meetings.

Mr. Moore married Flossie Wright in 2003. They divorced in 2008 due to his drug use
but reconciled shortly afterwards when he became sober. She is a retired teacher for the
Cleveland Board of Education. Mr. Moore is also the proud father of two children. His son,
Dywon Jr., is employed at a Mercedes dealership and his daughter, Lesia, is in college studying
law. His children are from a prior marriage to Anita Arndt. They married in Denmark in 1988
and divorced upon his return to the United States in 1992.

Mr. Moore hopes that this Court will consider his cooperation, acceptance of
responsibility, and minimal criminal record when calculating his sentence. He deeply regrets his
actions here and feels that they are in no way indicative of his true character. For these reasons,

Mr. Moore respectfully requests that this Court impose the minimum possible sentence.
Case: 1:19-cr-00198-JRA Doc #: 17 Filed: 10/31/19 5 of 6. PagelD #: 114

The Defendant respectfully requests that this Honorable court impose a sentence
sufficient, but not greater than necessary, to comply with the purposes of sentencing set forth in

18 U.S.C. § 3553(a).
Respectfully Submitted,

/s/Henry J. Hilow.
HENRY J. HILOW (0019601)
HILOW & SPELLACY LLC
The Rockefeller Building, Suite #1300
614 West Superior Avenue
Cleveland, Ohio 44113
Phone: (216) 344-9220
Fax: (216) 664-6999

ATTORNEY FOR DEFENDANT
DWYON MOORE
Case: 1:19-cr-00198-JRA Doc #:17 Filed: 10/31/19 6 of 6. PagelD #: 115

CERTIFICATE OF SERVICE
I hereby certify that a copy of the foregoing Defendant ’s Sentencing Memorandum was
forwarded to John C. Hanley, Esq., Assistant United States Attorney, via the Court’s electronic
filing system, on this 31“ day of October, 2019

/s/Henry J. Hilow.
HENRY J. HILOW (0019601)
